Bradley, J.:
The order revoking the letters appears to have been founded in part upon the refusal of the eXeeuter to account for the profits realized by him in carrying on the livery business. While we do not hold that there may not have been sufficient 'cause, other than that, to permit the surrogate to make the order, it cannot be seen that such fact did not have some or a 'Controlling influence upon- the result. And as we determined, upon review óf the surrogate’s decree in the accounting proceeding, that the executor was not required to- account for such profits, the order appealed from, so far as it revokes his letters' testamentary,, should be reversed, without prejudice to the right of the respondents to renew the application for the revocation of them. Let the proceeding be remitted to the Surrogate’s Court to proceed therein. ■
All concurred. ■
■ The order, so far as it revokes appellant’s letters testamentary, reversed, with ten dollars costs and disbursements, and without prejudice to the right of the respondents to renew the ajiplication for the revocation of the letters, and the proceeding remitted to the Surrogate’s Court to proceed therein.